Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Le Bourgeois (20200216025) in view of  Foggia (WO-2019055690-A1)
Regarding claims 1, 8, 14, Le Bourgeois discloses a method and system comprising:
providing at least three vehicle transceivers (six beacon transceivers 116, see Fig. 1);
communicating with each vehicle transceiver via a remote device (wireless access device 160);
estimating a distance to the remote device for each vehicle transceiver (based on the extracted data and additional data generated by the transceivers 116 and 118, vehicle access manager 120 performs a positioning process to determine a position of wireless access device 160 relative to the vehicle 102. The position may be a real world position, a relative position to vehicle, a range/distance from a relative position of vehicle, paragraph 0030)(relative position and distance can be used to determine an actual distance or position) a vehicle access manager 120 is a control unit); and
using estimated distances from the at least three vehicle transceivers and trilateration (trilateration based, paragraph 0030) to determine an actual distance of the remote device from the vehicle. 
Bourgeois does not specifically disclose use of phase or timestamp based ranging in trilateration method to determine distance. However, Foggia teaches  (positioning techniques include those based on signal trilateration, for example round trip time of arrival (RTT) in which a signal is sent and received by a signal transceiver and distance is calculated based on the elapsed time; received signal strength (RSS) in which the power levels of the transmitted signal and the received signals are analyzed and a distance determined based on a known propagation loss; Beamforming may be accomplished through the transmission of RF signals at different phases from spatially distributed antennas (a "phased antenna array") such that constructive interference may occur at certain angles while destructive interference may occur at others, thereby resulting in a targeted directional RF signal field, paragraph 0149). It would have been obvious to use phase and timestamp (elapsed time) to determine a distance between a remote device/object to the vehicle.
Regarding claims 4, 11, 16, Le Bourgeois as modified with Foggia discloses including using phase based ranging and timestamp based ranging to determine the estimated distances (refer to the rejection of claims 1, 8 and 18, use of elapsed time and directional/phase information to determine distance is using timestamp and phase based).
Regarding claims 6, 9 and 18, Le Bourgeois discloses providing wireless communication between each of the at least three vehicle transceivers and the remote device (use of beacon transceiver is a communication between the vehicle and the remote device).
Regarding claims 5, 12 and 19-20, Le Bourgeois as modified with Foggia discloses use of trilateration and determine absolute/relative position (paragraph 0077). A trilateration method of determining distance/position use corresponding numbers of transceivers and radius with time-lapse in mind to find an intersection of several circles/radius for positioning. 
Regarding claims 7, 13 and 17, Le Bourgeois discloses wherein the remote device comprises a key fob, cellphone, microchip, or asset tag (Wireless access device 160 may be a purpose built device, such as a key fob, paragraph 0020).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10AM to6PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov